        Case 7:21-cr-00197-PMH Document 101 Filed 04/13/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                    PROTECTIVE ORDER

              v.                                                    21 Cr. 197 (PMH)

 ANTHONY RICCARDI, and
 PATRICIA RICCARDI,

                        Defendants.



      Upon the application of the United States of America, with the consent of the

undersigned counsel, and the defendants having requested discovery under Fed. R.

Crim. P. 16, the Court hereby finds and orders as follows:

      1. Disclosure Material. The Government will make disclosure to the defend-

ants of documents, objects and information, including electronically stored infor-

mation (“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500,

and the Government’s general obligation to produce exculpatory and impeachment

material in criminal cases, all of which will be referred to herein as “disclosure mate-

rial.” The Government’s disclosure material may include material that (i) affects the

privacy, confidentiality, and business interests of individuals and entities; (ii) would

impede, if prematurely disclosed, the Government’s ongoing investigation of un-

charged individuals; (iii) would risk prejudicial pretrial publicity if publicly dissemi-

nated; (iv) contains individually identifiable health information (defined as health

information that is connected to a patient’s name, address, Social Security number or

other identifying number, including HIC number); and (iv) is not authorized to be
          Case 7:21-cr-00197-PMH Document 101 Filed 04/13/21 Page 2 of 5




disclosed to the public or disclosed beyond that which is necessary for the defense of

this criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY
ORDERED:

         2. Disclosure material shall not be disclosed by the defendants or defense coun-

sel, including any successor counsel (“the defense”) other than as set forth herein, and

shall be used by the defense solely for purposes of defending this action. The defense

shall not post any disclosure material on any Internet site or network site to which

persons other than the parties hereto have access, and shall not disclose any disclo-

sure material to the media or any third party except as set forth below.

         3. Disclosure material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel em-

ployed by or retained by counsel, as needed for purposes of defending this action;

            (b) Any third-party accounting firms hired by the defendants for the pur-

         poses of litigation support (e.g., consulting or testifying experts); or

            (c) Prospective witnesses for purposes of defending this action.

         4. The Government may authorize, in writing, disclosure of disclosure mate-

rial beyond that otherwise permitted by this Order without further Order of this

Court.

         5. This Order does not prevent the disclosure of any disclosure material in any

hearing or trial held in this action, or to any judge or magistrate judge, for purposes



                                              2
        Case 7:21-cr-00197-PMH Document 101 Filed 04/13/21 Page 3 of 5




of this action. All filings should comply with the privacy protection provisions of Fed.

R. Crim. P. 49.1.

                    Disclosure and Production of Seized ESI

      6. The Government has advised that information that may be subject to dis-

closure in this case may be contained within ESI that the Government has seized,

pursuant to warrants issued during the course of the investigation.

      7. The Government is authorized to disclose to counsel for the defendants, for

use solely as permitted herein, the entirety of such seized ESI as the Government

believes may contain disclosure material (“the seized ESI disclosure material”). The

defendants, defense counsel, and personnel retained by the defendants, or for whose

conduct counsel is responsible, i.e., personnel employed by or retained by counsel,

may review the seized ESI disclosure material to identify items pertinent to the de-

fense. They shall not further disseminate or disclose any portion of the seized ESI

disclosure material except as otherwise set forth under this Order.

      8. This Order places no restriction on a defendant’s use or disclosure of ESI

that originally belonged to the defendant.

                        Return or Destruction of Material

      9. Except for disclosure material that has been made part of the record of this

case, and subject to the Rules of Professional Responsibility regarding an attorney’s

obligation to maintain a client’s file, the defense shall return to the Government or

securely destroy or delete all disclosure material, including the seized ESI disclosure


                                             3
        Case 7:21-cr-00197-PMH Document 101 Filed 04/13/21 Page 4 of 5




material, within 30 days of the expiration of the period for direct appeal from any

verdict in the above-captioned case; the period of direct appeal from any order dis-

missing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned

case, whichever date is later. If disclosure material is provided to any prospective

witnesses, counsel shall make reasonable efforts to seek the return or destruction of

such materials.

      10. The defense shall provide a copy of this Order to prospective witnesses and

persons retained by counsel or the defendants to whom the defense has disclosed dis-

closure material or the Government’s ESI production. All such persons shall be sub-

ject to the terms of this Order. Defense counsel shall maintain a record of what infor-

mation has been disclosed to which such persons.




      [Continued on next page.]




                                          4
         Case 7:21-cr-00197-PMH Document 101 Filed 04/13/21 Page 5 of 5




                            Retention of Jurisdiction

      11. The provisions of this order shall not terminate at the conclusion of this

criminal prosecution and the Court will retain jurisdiction to enforce this Order fol-

lowing termination of the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _____________________________                Date: ___April 9, 2021______
   Nicholas S. Bradley
   Assistant United States Attorney


                           (with permission)
   ___________________________                         April 12, 2021
                                                 Date: _____________________
   Michael Lambert, Esq.
   Counsel for Anthony Riccardi


   ___________________________
                           (with permission)           April 12, 2021
                                                 Date: _____________________
   Benjamin Gold, Esq.
   Counsel for Patricia Riccardi


SO ORDERED:

Dated:    White Plains, New York


          April 12, 2021
          __________________

                                    ___________________________________________
                                    THE HONORABLE PHILIP M. HALPERN
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK


                                          5
